DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ariga et al., US Pat. 6,084,502.
Regarding claims 1-3, 7 and 8, Ariga teaches a chip resistor and a method of manufacturing the chip resistor (see claims, col. 8, lines 18-53 and at least figures 9, 10, 17 and 18) comprising: 
an insulated substrate 11 (alumina substrate) having a rectangular parallelepiped shape; 
a pair of electrodes 12 placed opposing each other across a certain distance on the insulated substrate; and 
a resistive element 13 making a bridge connection (P1 and P5) between the pair of electrodes with a trimming groove 18 (first slit groove 18 for rough adjustment of resistance 13) extending linearly in the resistive element 13 to make a resistance value adjustment, wherein the resistive element is an element formed by printing (printed resistive pattern; see col. 8, line 64 to col. 9, line 6) having connecting portions P1 and P5 connecting to the pair of the electrodes and an adjustment part which is rectangular in shape positioned between both the connecting portions; 
in the adjustment part, a first trimming groove 18 for rough adjustment is formed to elongate a current path of the resistive element (current path 20; see figure 9) and a second trimming groove 19 for fine adjustment (current path 21) is formed to adjust a resistance value after being roughly adjusted by the first trimming groove (see figures 10c and 10d); and 
a straight line along a direction in which the second trimming grove extends is angled (angled at 90º; see figure 9) with respect to a straight line along a direction in which the first trimming groove extends.
Regarding claim 2, Ariga teaches the chip resistor, wherein at least one of the connecting portions P1 is made as a turn segment extending in a meandering shape (the meander shape shown in figure 9). 
Regarding claims 3 and 8, Ariga teaches the chip resistor, wherein the adjustment part has a first region 20 (current path 20) and a second region 21 (current path 21) continuing in series via a jointing portion (by reference number 13; see figure 9), the first trimming groove 18 is formed in the first region 20, and the second trimming groove 19 is formed in the second region 21.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ariga in view of Morita et al., US Pat. 10, 242,776.
Regarding claims 4 and 9, Ariga teaches the claimed invention except for the first trimming groove comprising of a plurality of first trimming grooves that are I-cut shaped and have different length dimensions are formed in the first region.
Morita teaches a chip resistor (see at least the abstract, col. 7, lines 40-60 and figure 4), wherein trimming grooves 43 of different length are formed for the purpose of adjusting the resistance as needed or desired.  Morita teaches the number, length, width of the trimming grooves are decided to meet the required resistance and/or power rating.
It would have been obvious to one skilled in the art before the effective filing date of the current invention to have combine the teachings of Morita with Ariga, since multiple trimming grooves having different length, as taught by Morita allows for more accurate resistance adjustment to the Ariga’s resistor device. 
Claim(s) 5 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ariga in view of Morita as applied to claims 4 and 9, respectively above, and further in view of Kaida et al., US Pat. 6,462,304.
Regarding claims 5 and 10, Ariga and Morita teach the claimed invention except for the first trimming groove comprises of two first trimming grooves are formed in the first region and one of the first trimming grooves is angled with respect to the other one of the first trimming grooves.
Kaida teaches two trimming grooves 4a and 4b (see figures 1B, 1C and col. 2, lines 48-55) on a chip resistor.  Kaida teaches the longer branch 4a and the shorter angled branch 4b increases a distance between a high-potential area and a low-potential area, thereby decreasing/reducing leak current (no large load potential difference is generated).  
It would have been obvious to one skilled in the art before the effective filing date of the current invention to have combine the teachings of Kaida with Ariga and Morita, since the angled trimming taught by Kaida allows for reducing leak current.   
Claim(s) 6 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ariga in view of Croci, US Pat. 9,460,834.
Regarding claims 6 and 11, Ariga teaches the claimed invention except for the first trimming groove comprising of two first trimming grooves are formed in the first region and the two first trimming grooves extend in opposite directions to each other originating from top and bottom opposing sides of the first region.
Croci teaches resistance calibration/adjustment method (see figures 4a to 4m; col. 7, line 54 to col. 8, line 4), wherein the adjustment to the resistance is made by various/arbitrary paths and length (cuts in lateral and/or longitudinal directions).
It would have been obvious to one skilled in the art before the effective filing date of the current invention to have combine the teachings of Croci with Ariga, since resistance adjustments (cut/trim) taught by Crooci allows from to form various trim length and paths (directions) to adjust the resistance to the chip resistor device of Ariga.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yoneda teaches the second trimming groove extending at an angle to the first trimming groove. 
Kambara et al., Kosinski, Higashi et al. and Hoshii et al. teach first trimming grooves with different length.   

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S LEE whose telephone number is (571)272-1994. The examiner can normally be reached 6AM-2PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KYUNG S. LEE
Primary Examiner
Art Unit 2833



/KYUNG S LEE/Primary Examiner, Art Unit 2833